Citation Nr: 0327392	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for type II diabetes mellitus, on appeal from an 
initial grant of service connection.

2.  Entitlement to a disability evaluation in excess of 10 
percent for congestive heart failure, on appeal from an 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and his wife (observer)




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Huntington, West Virginia.  In this decision, 
the RO granted service connection for diabetes mellitus and 
for a cardiac condition; 20 and 10 percent disability 
evaluations were assigned respectively.  The veteran was 
notified of that decision and he has appealed the ratings 
claiming that the disabilities should be rated higher.

In May 2003, a Board hearing was held in Washington, DC, 
before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.


REMAND

The veteran has come before the Board asking that his 
service-connected diabetes mellitus and heart disability be 
evaluated higher than they are currently rated.  He maintains 
that both disabilities are not controlled by medications or 
alternatively that the medications he receives for both 
disorders counteract one another thus causing him more 
symptoms and manifestations than currently evaluated 
therefor.  

A review of the claims folder reveals that the veteran 
underwent a VA medical examination in September 2001.  The 
examiner noted that the veteran's claim folder was not 
reviewed prior to the examination.  Although the veteran 
provided a history of his diabetes mellitus and cardiac 
disability, the record does not indicate that the examiner 
corroborated the veteran's assertions through a review of 
private or government medical records.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The duty to assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one," Green v. Derwinski, 1 Vet. App. 121 (1991); see also 
38 C.F.R. § 4.1 (2002) (examinations must emphasize "the 
limitation of activity imposed by the disabling condition"); 
38 C.F.R. § 4.2 (2002) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2002) (examiner must give 
"full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  In other words, the VA examiners must review 
and/or refer to the veteran's prior medical treatment records 
when they examine the veteran and those records must be taken 
into account when the examiners provide a final diagnosis.  
Since this has not occurred in this case, the claims must be 
remanded.  Therefore, on remand the veteran should be 
afforded appropriate VA examinations to identify and comment 
on the symptoms and manifestations of the claimed 
disabilities.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of both VA and private medical treatment 
providers who have treated him since 
April 2003 for the following disorders:  
diabetes mellitus and congestive heart 
failure.  After the list is submitted by 
the veteran, the RO should make 
arrangement in order to obtain copies of 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  In addition, the RO should 
obtain all VA records pertaining to the 
veteran that have not been previously 
secured.  The veteran and his 
representative should be informed and 
given an opportunity to obtain and submit 
the records.  38 C.F.R. § 3.159(c) 
(2002).  All records obtained must be 
associated with the claims file.

2.  The RO should arrange for a special 
VA cardiology examination by a 
cardiologist to determine the current 
extent of the veteran's service-connected 
congestive heart failure.  All indicated 
testing in this regard should be 
accomplished and all findings should be 
type-written and reported in detail.  The 
complete claims folder, including a copy 
of this remand order, should be reviewed 
by the examiners.  The examiners must 
indicate the level of metabolic 
equivalent (MET) that the veteran is 
capable of, and comment on whether there 
is associated dyspnea, fatigue, angina, 
dizziness or syncope.  A complete 
rationale for any opinion expressed must 
be provided.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the condition 
in issue, such testing or examination is 
to be accomplished.

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of the veteran's service-
connected diabetes mellitus.  The 
examiner should comment on whether the 
veteran's diabetes mellitus is 
controlled, and if it is, how it is 
controlled, i.e., diet, medications, etc.  
The examiner should further discuss 
whether the veteran is limited in the 
type of activities he may perform or 
participate therein, and whether the 
veteran must be hospitalized for 
treatment of the disability or whether 
such treatment requires visits to a 
diabetic care provider.  Such tests as 
the examiner deems necessary should be 
performed.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
must provide a complete rationale for all 
conclusions reached.  If further testing 
or examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the condition 
in issue, such testing or examination is 
to be accomplished.

4.  The RO should then review the record 
and ensure that all of the above actions 
are completed.  If the requested medical 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  In undertaking development action 
herein, the RO should assure compliance 
with the notice and assistance provisions 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000).  

6.  Following completion of the requested 
development, the veteran's claims should 
be readjudicated.  If the decisions 
remain in any way adverse to the veteran, 
a supplemental statement of the case 
should be issued to him and his 
representative and they should be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  The purpose of this 
remand is to further develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.  

The veteran is hereby given notice that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



